Title: Abigail Adams to Mary Smith Cranch, 21 May 1786
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My Dear sister
      London May 21 1786
     
     Your kind Letter of Feb’ry came safe to hand, and proved my assertion, that I was sure you had written to me tho it did not reach me by the post. As Letters are always Subject to inspection when put into the bag, it is not best to trust any thing improper for a News paper by that conveyance unless addrest to some merchant, which address prevents curiosity. In writing to you, I am not under that apprehension, my Letters going immediately to the place of their destination. I had as leaves trust them in the Bag as by a private hand.
     I presume before this reaches you you will be fully satisfied with regard to the Subject you wrote me upon, and can have no apprehensions of Change of mind. It is not unlikly that when I write again to you, you may add another Nephew to the list of your Relatives. A House is taken and I have been for the last week employd in buying linnen china Glass &c. In other respects the House is ready furnishd. I wish I had one of my Neices with me, whilst I remain in this Country, but it will not be long before I shall quit it. Not ten days ago I expected to have taken my passage in the july packet, in concequence of some intelligence which afterwards wore a different appearence; things are so fluctuating upon both Sides the water that it is really difficult to draw up conclusions. Prussia has treated; Portugal has treated; and the Emperours minister has just received Powers to treat also; but very unfortunatly the joint commissions of the American ministers expired this month So that nothing can be concluded till new powers arrive. Whoever has any thing to do with Courts, must have Patience, for their first Second; and third requisites. I wish I was well out of the Way of all of them. My object is to return to America early next Spring, if nothing arises to oblige us to take this step Sooner. I cannot think of a fall passage, of this I shall be better informd in a few weeks. But there is no office more undesirable than Minister of the united States, under the present embarrasments, there is no reputation to be acquired, and there is much to lose.
     Negotiations with other powers may be, and have been effected, but with England there is not the least probability of a treaty untill the States are united in their measures, and invest Congress with full powers for the regulation of commerce, and a minister here can be of very little service untill that event takes place. It is true he may be invested with other powers, and one more important than treating with this Country, is making peace with the Barbery States. But as mr A foretold so it has turnd out, Lamb is returning without being able to effect any thing, the dey would not even see him and the demand for the poor fellows who are in captivity is a thousand Dollars pr Man and there are 21 of them. The sum allotted by Congress is so inadaquate to the thing, that we must look only for war upon us. Unless Congress endeavour to borrow the sum demanded, and treat immediately, their demands will increase in proportion to the Captures they make, but of all this they are regularly and fully informd. You will not however make these matters known till you hear them from some other quarter. These are droll subjects for one Lady to write to an other upon, but our Country is so much interested in these affairs that you must excuse me for troubleing you with them, and you can communicate with discretion.
     I thank you most Sincerely for all your kindness to my dear sons and hope they will ever bear a gratefull remembrance of it. The account you give of their behaviour and conduct is such as I hope they merit. The Idea that their success in Life depends upon their diligence and application to their studies, to a modest and virtuous deportment, cannot be too Strongly impresst upon their minds. The foolish Idea in which some of our Youth, are educated: of being born Gentleman is the most ridiculous in the world for a Country like our. It is the mind and manners which make the Gentleman and not the Estate. There is no Man with us, so rich as to breed up a family in Idleness with Ideas of Paternal inheritance, and far distant may that day be from our Land: he who is not in some way or other usefull to Society, is a drone in the Hive, and ought to be Hunted down accordingly. I have very different Ideas of the wealth of my Countrymen, to what I had when I left it. Much of that wealth has proved falacious and their debts exceed their property. Economy and industery may retrive their affairs. I know that the Country is capable of great exertions but in order to this, they must curtail their Ideas of Luxery and refinement, according to their ability. I do not believe any Country exceeds them in the article of dress. In Houses in furniture in Gardens and pleasure Grounds and in equipage, the wealth of France and England is display’d to a high pitch of Grandeur and magnificence. But when I reflect upon the thousands who are Starving, and the millions who are loaded with taxes to support this pomp and shew, I look to my happier Country with an enthusiastick warmth, and pray for the continuance of that equality of Rank and fortune which forms so large a portion of our happiness.
     I yesterday dinned at the Bishop of Saint Asaphs, in company with dr Preistly and Dr Price and some Strangers. The Bishops Character is well known and respected as a Friend to America, and justly does he deserve the Character of a liberal Man. He is polite affable and concequently agreeable. He has a Lady and an unmarried daughter, both of whom are well bred according to my Ideas. According to British Ideas good Breeding consist in an undaunted air, and a fearless, not to say, bold address and appearence. The old Lady is both sensible and learned, quite easy and social. The Young one is modest and attentive. This is a family, the friendship and acquaintance of which I should like to cultivate.
     Dr Priestly is a Gentleman of a pale complexion spair habit, placid thoughtfull Countanance, and very few words. I heard him preach for dr Price, his delivery is not equal to the matter of his discourses. I dinned twice in company with the Dr. and was mortified that I could not have more of his company at our own House, but he was engaged every moment of his time whilst in London.–I believe I have frequently mentiond Dr Price. He is a good and amiable Man, a little inclined to lowness of spirits, which partly arises from the melancholy state of Mrs Price who two years ago had a paralytick stroke, and has been helpless ever Since.
     Captain Bigolew has promised to take this Letter From your ever affectionate Sister
     
      AA
     
    